Citation Nr: 0027168	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


REMAND

The Board observes that several issues were originally 
certified for appeal, including increased evaluations for 
Lyme disease, a right knee disability, and a left middle 
finger fracture, as well as service connection for a skin 
rash of the hands.  In June 2000, the veteran submitted a 
written statement withdrawing his appeal of the 
aforementioned issues.  A substantive appeal may be withdrawn 
by the veteran in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (1999).  
Accordingly, the Board accepts the veteran's statement as a 
proper and timely withdrawal of his appeal and will proceed 
to consider only the issue of entitlement to a compensable 
evaluation for a right shoulder disability.

In relation to the present appeal, the Board finds that the 
veteran has presented a well-grounded claim in accordance 
with 38 U.S.C.A. § 5107(a) (West 1991) by taking exception 
with the initial rating award assigned by the RO.  
Accordingly, the VA has a duty to assist the veteran in the 
development of facts pertinent to that claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board observes that the RO requested an examination of 
the veteran's right shoulder disability and, in October 1999, 
the veteran underwent a VA examination.  There is no 
indication that the examiner reviewed the veteran's claims 
file.  The report of the examination includes a medical 
history, physical examination, and diagnosis of the left 
shoulder.  The examination report includes no findings that 
would suggest that the right shoulder was, in fact, examined.  
Accordingly, the record contains no recent, comprehensive 
examination of the right shoulder and additional development 
is necessary before the Board may proceed with appellate 
review.

In addition, as the veteran's right shoulder disorder is 
being evaluated based on limitation of motion, any 
examination done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1999).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Because the diagnostic codes used to rate the veteran's right 
shoulder disability are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range 
of motion loss due to any pain on use, incoordination, 
weakness, fatigability or pain during flare-ups.  DeLuca, 
supra.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for an orthopedic examination by a VA 
physician in order to determine the 
severity of his right shoulder 
disability.  All necessary evaluations, 
tests, and studies, including range of 
motion studies and X-rays, deemed 
appropriate should be performed.  In 
evaluating this disorder, this 
examination must include consideration of 
the applicable diagnostic criteria under 
38 C.F.R. § 4.71a (1999).  The examiner 
should specifically indicate whether 
there is arthritis of the right shoulder 
and, if so, whether it is a manifestation 
of or otherwise related to the service-
connected mild right shoulder 
instability.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movement, etc., should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra.  Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  The report should be typed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and 

argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

